Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 -  allowable. The restriction requirement between Group I (claims 15 - 18, 20 - 22 and 29 - 39) , as set forth in the Office action mailed on August 22, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 22, 2019 is withdrawn.  Claims  are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method for manufacturing a sandwich structure that comprises providing two steel skin layers and a polymeric layer for which each variable is within the range defined in the previous step such that the provided two skin layers have a thickness Ea1 and Ea2 respectively, and such that the provided polymeric layer has a thickness Ep1, an intrinsic Young modulus Yp1, an intrinsic density dp1 and a volume .
Gauriat et al (US 2006/0269701) teaches a method for manufacturing a sandwich structure comprising two steel skin layers separated by a polymeric layer that comprises modifying mechanical strength, particularly tensile modulus, stiffness and metal sheet weight as well as determining the thickness for the metal sheets, the adhesive layer thickness, elastomeric property which affects shrinking forces, polymer density and amount of polymer layer relative to the amount of the metal sheet. Gauriat does not teach or suggest a method for manufacturing a sandwich structure that comprises providing two steel skin layers and a polymeric layer for which each variable is within the range defined in the previous step such that the provided two skin layers have a thickness Ea1 and Ea2 respectively, and such that the provided polymeric layer has a thickness Ep1, an intrinsic Young modulus Yp1, an intrinsic density dp1 and a volume ratio Rp1 and attaching the provided polymeric layer to the provided 
McLachlan (WO 2012/019233) discloses a method of manufacturing steel sheets based on desired target values by selecting acceptable tolerances for any desired structural characteristic of a metal sheet, since the tolerances affect the vibrational characteristics of the metal sheet. McLachlan does not teach or suggest a method for manufacturing a sandwich structure that comprises providing two steel skin layers and a polymeric layer for which each variable is within the range defined in the previous step such that the provided two skin layers have a thickness Ea1 and Ea2 respectively, and such that the provided polymeric layer has a thickness Ep1, an intrinsic Young modulus Yp1, an intrinsic density dp1 and a volume ratio Rp1 and attaching the provided polymeric layer to the provided two skin layers so that the polymeric layer is sandwiched between the provided steel skin layers to form a sandwich structure having the three target values of tensile strength, bending stiffness and surface mass having the defined tolerance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746